IN THE
                        TENTH COURT OF APPEALS

                               No. 10-22-00026-CR
                               No. 10-22-00027-CR


LISA MARIE KENNEDY,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                        From the County Court at Law
                            Walker County, Texas
                      Trial Court Nos. 21-0778 & 21-0779


                         MEMORANDUM OPINION


      Lisa Marie Kennedy attempts to appeal two traffic tickets which are on review at

the County Court at Law in Walker County, Texas. However, no final judgment or other

appealable order has been rendered by the County Court at Law in either of the

underlying cases. The information sheet provided by the Walker County Clerk's Office

states: “DATE OF JUDGEMENT: Pending.”

      The Texas Rules of Appellate Procedure provide that a criminal defendant has the
right to appeal a judgment of guilt or other appealable order. See TEX. R. APP. P. 25.2(a)(2).

However, in these appeals, there are no appealable judgments or orders from the

underlying cases; thus, we have no jurisdiction of these appeals. See id.; 26.2(a)(1) (“The

notice of appeal must be filed: (1) within 30 days after the day sentence is imposed or

suspended in open court, or after the day the trial court enters an appealable order.”); see

also State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) ("We conclude that,

because there is no written order from which to appeal, the court of appeals correctly

held that it has no jurisdiction over the…appeal . . . .").

       Accordingly, these appeals are dismissed.




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeals dismissed
Opinion delivered and filed February 16, 2022
Do not publish
[CR25]




Kennedy v. State                                                                        Page 2